Citation Nr: 9906085	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  98-02 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than June 24, 1997, 
for the assignment of a 20 percent disability evaluation for 
service-connected residuals of a right shoulder injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel 

INTRODUCTION

The veteran served on active duty from January 1991 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas.  In a January 1996 decision, the RO granted a claim 
by the veteran seeking entitlement to service connection for 
residuals of a right shoulder injury and assigned a 
noncompensable disability rating.  In a November 1997 rating 
decision, the RO granted the veteran a 20 percent disability 
rating for his service-connected right shoulder disability, 
effective June 24, 1997.



REMAND

The veteran contends, in essence, that he timely filed an 
appeal of the RO's January 1996 grant of a noncompensable 
rating for his right shoulder and denial of service 
connection for a back disorder.  Specifically, he asserts 
that he requested that his May 1996 personal hearing be 
accepted in lieu of a substantive appeal.  In regard to that 
appeal, the veteran asserts that his right shoulder 
disability warrants a higher disability evaluation.  He also 
avers that he incurred a back disorder during service and 
currently has related back problems; thus, he believes that 
he is entitled to service connection for a back disability.  

In reference to the RO's November 1997 grant of a 20 percent 
rating for his right shoulder disorder, the veteran argues 
that an earlier effective date is warranted.  In this regard, 
the Board finds the issue of whether a timely appeal has been 
filed regarding the issue of an increased (compensable) 
disability rating for service-connected residuals of a right 
shoulder injury relates directly to the issue of an earlier 
effective date for the grant of a 20 percent rating for this 
disability and, therefore, it is "inextricably intertwined."  
Thus, this issue should be considered by the RO in 
conjunction with the issue of an earlier effective date.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

In view of the foregoing, further appellate consideration 
will be deferred and the case is REMANDED to the RO for the 
following actions:

1.  The RO should develop for appellate 
purposes the issue of whether a timely 
appeal has been filed regarding the 
veteran's claims seeking entitlement to 
service connection for a back disorder 
and an increased (compensable) disability 
rating for service-connected residuals of 
a right shoulder injury.  To this end, 
the RO should review of the various 
arguments and contentions submitted by or 
on behalf of the veteran, and provide him 
and his representative with a statement 
of the case regarding the issue of a 
timely appeal.

2.  The veteran and his representative 
must be, and hereby are, notified that a 
timely substantive appeal (VA Form 9) 
must be filed in order to perfect any 
appeal as to the issue of whether a 
timely appeal has been filed regarding 
the aforementioned issues, and without 
such the Board will not have 
jurisdiction.

3.  Following completion of the above 
development, the RO should reconsider the 
issue of an effective date earlier than 
June 24, 1997, for the assignment of a 20 
percent disability evaluation for 
service-connected residuals of a right 
shoulder injury. 

4.  If the determination remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991).  
Thereafter, the veteran and his 
representative should be afforded the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of the REMAND is to accord due process of law.  The 
Board does not intimate any opinion, either factual or legal, 
as to the ultimate disposition warranted in this case.  No 
action is required of the veteran until he receives further 
notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 4 -


